Citation Nr: 0736669	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
coronary artery disease (CAD), to include as secondary to his 
service-connected residuals of rheumatic fever. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active duty from March 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The Board notes that a rating decision in April 1949 
established service connection for residuals of rheumatic 
fever with no heart involvement.  

In November 1977, the Board denied service connection for 
rheumatic heart disease.  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

A rating decision in February 1994 noted that the evidence 
then before the RO showed that the veteran had CAD.  However, 
the decision held that the evidence did not show that the CAD 
began during service or that it was etiologically related to 
his service-connected residuals of rheumatic fever.  The 
rating decision also noted the final November 1977 Board 
decision regarding rheumatic heart disease.  Accordingly, the 
rating decision denied service connection for a heart 
condition; the veteran was notified of that decision and did 
not file a notice of disagreement within one year.  

A rating decision in April 1999 determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for CAD on the basis of direct service 
incurrence or, in effect, as secondary to the veteran's 
service-connected residuals of rheumatic fever; the veteran 
was notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that notice.  

In September 2005, the veteran's representative wrote that 
the veteran had "earlier filed for service connected 
benefits for a rheumatic heart condition as a result of his 
in service rheumatic fever.  He was denied service connected 
benefits for this condition per rating decision.  We believe 
that this rating decision was clearly and unmistakably [sic] 
in error."  

The veteran testified at a videoconference hearing in 
September 2007; the undersigned Acting Veterans Law Judge 
presided.  At that hearing, the veteran and his 
representative were specifically asked in which rating 
decision they were asserting clear and unmistakable error 
(CUE); the representative clarified that the assertions 
referred to the December 2005 rating decision - the decision 
that led to the current appeal.  However, that decision was 
not at that time final and could not, therefore, properly be 
the subject of a claim of CUE.  See 38 C.F.R. §§ 3.104(a), 
3.105(a) (2007).  Further, the veteran's representative 
clarified the issue on appeal to be whether new and material 
evidence has been presented to reopen the claim for service 
connection for CAD, to include as secondary to his service-
connected residuals of rheumatic fever. 

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in July 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  A rating decision in April 1999 determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for CAD.  The veteran 
was notified of that decision in April 1999 and did not file 
a notice of disagreement within one year of that notice.  

2.  Evidence added to the record since April 1999 concerning 
the issue of service connection for CAD was either previously 
of record and considered in April 1999, was cumulative of 
evidence that was then of record, or is not relevant to the 
issue.  


CONCLUSION OF LAW

Evidence received since the April 1999 rating decision, which 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for CAD, is not new and material and the claim is 
not reopened; the April 1999 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a) (2007).  But medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The law provides that, absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the denial of an appellant's claim and absent 
the filing of a substantive appeal within the remainder of 
that year or within 60 days of the mailing of the statement 
of the case, whichever is later, a rating determination is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  In order to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a two-step 
analysis is required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether new 
and material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  

It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  If new and material evidence 
has been received, then the Secretary must immediately 
proceed to the second step, i.e., evaluating the merits of 
the claim, but only after ensuring that the duty to assist 
the claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  For claims filed prior 
to August 29, 2001, as was the case in the instant matter, 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (1999).  

The evidence that was of record and considered at the time of 
the April 1999 rating decision included the veteran's service 
medical records; VA and private treatment records; and the 
reports of VA compensation examinations in April 1949 and 
March 1977.  

The service records that were then of record showed that the 
veteran was treated on three occasions in 1945.  The first 
episode, in June 1945, was diagnosed as catarrhal fever.  In 
July 1945, it was noted that his complaints included 
palpitations and precordial distress; the diagnosis given 
that time was rheumatic fever.  Later in July 1945, the 
veteran presented with symptoms referable to his legs; the 
diagnosis on that occasion was circumstantial hysteria.  

The VA treatment reports that were of record and considered 
in April 1999 included a statement by a VA physician dated 
either in May 1998 and July 1998.  The physician indicated 
that the veteran did not suffer his myocardial infarction 
until 1970.   The provider noted the veteran reported 
episodes of chest pain accompanied by shortness of breath 
while in service.  The provider further indicated that she 
did not have documentation of these episodes or their 
evaluation, but it did raise the issue of whether the 
veteran's mitral valve prolapse actually began to manifest 
while in the military.  A definitive nexus opinion was not 
rendered.  Nevertheless, that statement is the same entry 
referred to by the veteran and by his representative during 
the September 2007 hearing.  

In September 2005, the veteran's representative submitted a 
copy of the May/July 1998 physician's statement with his 
current claim.  Also submitted was a list of the veteran's 
current medications, as well as a number of copies of service 
medical records (apparently, hospital records) that were not 
included with the service records that were previously of 
record.  

Examining the newly received evidence, the Board finds that 
the list of the veteran's current medications is new, because 
it was not previously of record.  But it is not relevant to 
the issue of service connection since it provides no evidence 
showing that his CAD is in any way related to service or to 
his service-connected residuals of rheumatic fever; that 
evidence, then, is not new or material.  

The newly received records from the Unites States Naval 
Hospital in Rhode Island dated in 1945 were not associated 
with the claims file in April 1999.  However, they show 
nothing more than the veteran's treatment for rheumatic fever 
during service which is not in dispute.  They do not document 
CAD.  The veteran also submitted additional duplicate copies 
of service medical records which were previously considered. 

As noted, service connection has already been established for 
residuals of rheumatic fever with no heart involvement.  
Accordingly, those records are not "material," because they 
are not relevant to the issue currently before the Board.  

At the veteran's videoconference hearing, his representative 
pointed to the May/July 1998 VA physician's statement as 
evidence that his heart condition resulted from his rheumatic 
fever.  Nevertheless, as noted above, the physician's 
statement was previously of record - it is duplicative of 
evidence that was considered by the RO in the April 1999 
rating decision.  Therefore, it is not "new" and so cannot 
be new and material.  

In summary, the newly submitted evidence is either not 
"new" or not "material" regarding the issue relating to 
service connection for CAD.  The Board has accepted the newly 
submitted evidence as true, without assigning any weight or 
probative value to it.  See Justus and King, supra.  But, the 
Board must conclude that new and material evidence has not 
been presented and that, therefore, the veteran's claim for 
service connection for CAD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Board would point out that the most probative "new and 
material evidence" that the veteran could submit to reopen 
his claim would be medical evidence not previously of record 
that specifically indicates that his current CAD did in fact 
result from his service-connected residuals of rheumatic 
fever or that his CAD actually began during service.  
Otherwise, lacking such new and material evidence, the 
veteran's only recourse would be to show that one or more of 
the prior final adjudications was clearly and unmistakably 
erroneous.  



II. Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In September 2005, the 
RO notified the veteran of the information required to reopen 
his claim for service connection for coronary artery disease, 
including notice pursuant to Kent v. Principi, 389 F.3d 1380, 
1384 (Fed. Cir. 2004).  The record also reflects that, in 
March 2006, the RO provided the veteran the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Further, in the May 2006 statement of the 
case (SOC), the claimant was given the text of 38 C.F.R. § 
3.159 (2007), concerning the respective duties.  

There is also no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing 
before the Board.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Although the veteran has not been afforded VA 
compensation examination in connection with his claim, such 
an examination is not required because, as discussed above, 
his claim has not been reopened.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board notes that the veteran indicated at his 
hearing that he would attempt to obtain additional medical 
evidence to support his application to reopen his claim, 
specifically a medical nexus opinion.  The Board held his 
appeal open for 60 days to give him time to obtain that 
evidence; but no additional evidence has been received.  

Accordingly, VA has satisfied its assistance duties as to the 
issue decided herein.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning his 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for coronary 
artery disease, to include as secondary to his service-
connected residuals of rheumatic fever.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


